DARDEN, Judge
(concurring in the result):
The sentences we are attempting to construe will not bear a literal interpretation ; if at the time of transfer a lapse of one year since imposition of punishment is a “foregoing condition,” ending the existence of such a condition is an impossibility.
The “clean slate” approach as a justification for removing and destroying a transferee’s record of punishment one year after the punishment was imposed is for me not a satisfactory resolution of the issue. Once a member of the armed forces reports to a new unit with an Article 15 punishment in his record, his slate is not clean; his new superiors know of his earlier infraction, irrespective of whether the record is destroyed one year or two years later. Moreover, no obvious reason appears for treating that member differently from one who received Article 15 punishment on the same day but who remained in his old unit.
My views on this question are substantially in accord with the opinion in United States v Palmer, 43 CMR — (ACMR October 28, 1970), and the separate opinion in United States v Ward, 42 CMR 616 (ACMR June 3, 1970). Consequently I concur in the result of the principal opinion.